Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/168,934 filed on 02/05/2021. Claims 1-20 are pending in this communication.

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 12-16, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAHAFFEY; Kevin Patrick et al., Pub. No.: US 2016/0099963 A1.

Regarding Claim 1, MAHAFFEY anticipated a hardware computing platform, comprising:
a processor; a memory; a network interface {{[0013], “cross-platform architecture is more common and more easily implemented on desktop computing platforms due to the availability of memory and processing resources and the standardization of interfaces on each type of platform” … [0316], “different protocol analysis components can be tailored to suspend analysis or proceed or perform depending upon the protocol or network interface or port being monitored} and a security module {Fig. 4 element 325 – ‘Security Component’}, comprising instructions to cause the processor {[0135], “a computer readable storage medium comprising computer program instructions”} to:
receive a request to download a file via the network interface {[0055], “requesting the application programs, receiving from the first source a first listing of application programs” … [0151], “the mobile device 101 also downloads updated security event information as well as other software and database updates from the server 121”};
download a first portion of the file into a buffer of the memory {[0316], “Temporary memory buffers for storing portions of data may be practical for mobile communications devices with sufficient memory capacity”};
analyze the first portion for malware characteristics {Fig. 4 element 325 & [0154], “The data is then analyzed by the security component for security events 313. If a security event is not detected by the local security component, the mobile device 101 processes the data normally 315. If a security event is detected, the event and its associated data is forwarded to the server 111 for processing 325 by the remote security component”};
assign a security classification to the file according to the analysis of the first portion {[0617], “determine whether an app is a certain type of malware or family of malware. If the scanner finds a match between a signature and an application, the system may categorize or classify the app as malware”}; and
act on the security classification {[0658], “As shown in FIG. 50, a scan result may include security issues 5015, an app category 5020, characterization 5025, and metadata 5030, a set of remediation actions 5040, or a single or preferred remediation action 5045”}.

Regarding Claim 2, MAHAFFEY anticipated all the features of claim 1 and further anticipates 
wherein acting on the security classification comprises completing the download only if the security classification is above a threshold {[0392], “the threshold limits of the models such as network data usage and number of connections are user-configurable. That is, an administrator can configure data usage thresholds, connection thresholds, or both that, when exceeded, will consider or determine the exceeding application abusive”}.

Regarding Claim 3, MAHAFFEY anticipated all the features of claim 1 and further anticipates 
wherein the first portion of the file is between 70% and 90% of the file {[0392], “the threshold limits of the models such as network data usage and number of connections are user-configurable. That is, an administrator can configure data usage thresholds, connection thresholds, or both that, when exceeded, will consider or determine the exceeding application abusive”. Examiner’s note: as thresholds are user configurable it can set at desired percent as claimed}.

Regarding Claim 4, MAHAFFEY anticipated all the features of claim 1 and further anticipates 
wherein the instructions are further to provision a machine learning engine, and wherein analyzing the first portion comprises operating the machine learning engine {[0871], “the influx of data will establish a massive database (relationship database and security database) that allows a high degree of correlation of risk or degree of risk from the known risks (about which the system has massive data) to new potential risks based on machine learning and using the massive established data set”}.

Regarding Claim 5, MAHAFFEY anticipated all the features of claim 4 and further anticipates 
wherein the machine learning engine comprises a neural network {[0275], “there are a number of decision systems that may be utilized by decision component 2805, including but not limited to heuristic algorithms, rule based or non-rule-based expert systems, fuzzy logic systems, neural networks, or other systems that may be used to classify a subject”}.

Regarding Claim 6, MAHAFFEY anticipated all the features of claim 5 and further anticipates 
wherein the neural network is configured and trained for computer vision analysis {[0871], “the influx of data will establish a massive database (relationship database and security database) that allows a high degree of correlation of risk or degree of risk from the known risks (about which the system has massive data) to new potential risks based on machine learning and using the massive established data set”. Examiner’s note: according to instant application’s (pg-pub) para. [0126] claimed ‘computer vision system’ is a data analyzer}.

Regarding Claim 7, MAHAFFEY anticipated all the features of claim 7 and further anticipates 
wherein the neural network is trained {[0275], as cited above} on partial downloads {[0315], “The protocol analysis components may therefore analyze each received chunk, which may only be portions of the entire data stream”}.

Regarding Claim 8, MAHAFFEY anticipated all the features of claim 5 and further anticipates 
wherein instructions are further to featurize the first portion before analyzing {[0617], “If the scanner finds a match between a signature and an application, the system may categorize or classify the app as malware. If the scanner does not find such a pattern, the system may categorize the app as not malware or non-malware”}.

Regarding Claim 9, MAHAFFEY anticipated all the features of claim 8 and further anticipates 
wherein featurizing comprises converting the first portion to an image {[0159], “The icon 405 can be displayed in a dynamic manner that includes in the image an indication of the overall security status of the … device. For example, the color of the icon 405 can be a visual representation of the current security status”. Examiner’s note: the examiner interprets claimed ‘image’ as visual representation of data}.

Regarding Claim 12, MAHAFFEY anticipated all the features of claim 1 and further anticipates 
hardware computing platform {Fig. 3 & [0152], “he mobile device 101 analyzes files or data stored locally, function or system calls, and/or network data; identifies security events; and forwards data concerning the events to the server 111 for processing”}

Regarding Claim 13, MAHAFFEY anticipated all the features of claim 1 and further anticipates 
A network gateway device {[0904], “controlling a gateway allowing access to destination computing device 6870” … [0920], “the intervening network infrastructure (e.g., router, firewall, appliance, etc.)”} …

Regarding claim 14, claim 14 is claim to a non-transitory computer-readable media using the computing platform of claim 1. Claim 14 has been worded little broadly, however, essentially same inventive content. Therefore, claim 14 is rejected for the reasons set forth for claim 1.

Regarding Claim 15, MAHAFFEY anticipated all the features of claim 14 and further anticipates 
wherein the instructions are further to hook a layer of a network stack {[0296], “The data may contain additional layers or stacks, as is common with most network communications protocols. Therefore, there may be protocol analysis components for each underlying protocol layer or stack”}.

Regarding Claim 16, MAHAFFEY anticipated all the features of claim 14 and further anticipates 
wherein the instructions are further to provide a shim application, and to insert the shim application into a network stack {[0296], “As each underlying protocol is identified, the protocol tracking component 3201 will call a respective protocol analysis component to parse and analyze a layer. If a protocol analysis component identifies another layer during its analysis, it will send this information to the protocol tracking component 3201 that will call a respective protocol analysis component for the newly identified layer”. Examiner’s note: ‘shim’ is a layer which can be inserted or identified in a layer of a protocol stack when analysis warranted}.

Regarding Claim 19, MAHAFFEY anticipated a method of analyzing file downloads, comprising:
training a computer vision system on a combination of complete and partial downloads {[0871], “the influx of data will establish a massive database (relationship database and security database) that allows a high degree of correlation of risk or degree of risk from the known risks (about which the system has massive data) to new potential risks based on machine learning and using the massive established data set”. Examiner’s note: according to instant application’s pg-pub para. [0126] claimed ‘computer vision system’ is data analyzer};
downloading a first part of a file up to a first threshold {[0316], “Temporary memory buffers for storing portions of data may be practical for mobile communications devices with sufficient memory capacity”};
operating the computer vision system to analyze the first part {Fig. 4 element 325 & [0154], “The data is then analyzed by the security component for security events 313. If a security event is not detected by the local security component, the mobile device 101 processes the data normally 315. If a security event is detected, the event and its associated data is forwarded to the server 111 for processing 325 by the remote security component”};
according to the analysis of the first part, assigning the file a first partial reputation {[0617], “If the scanner finds a match between a signature and an application, the system may categorize or classify the app as malware. If the scanner does not find such a pattern, the system may categorize the app as not malware or non-malware” … [0871], as cited text above. Examiner’s note: claimed reputation is classifying data for security risk}; and
acting on the first partial reputation {[0658], “As shown in FIG. 50, a scan result may include security issues 5015, an app category 5020, characterization 5025, and metadata 5030, a set of remediation actions 5040, or a single or preferred remediation action 5045”}.

Regarding claim 20, claim 20 is claim to a method using the non-transitory computer-readable media of claim 16. Therefore, claim 20 is rejected for the reasons set forth for claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 & 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over MAHAFFEY; Kevin Patrick et al., Pub. No.: US 2016/0099963 A1 in view of MIYACHI; Dai, Pub. No.: US 2021/0166434 A1.

Regarding Claim 10, MAHAFFEY anticipates all the features of claim 9, however, does not explicitly disclose
wherein converting the first portion to an image comprises lossy compression.
In an analogous reference MIYACHI discloses
wherein converting the first portion to an image comprises lossy compression {[0095], “Quantization processing is performed in lossy compression, and when decoding lossy compressed image data, the image is restored by performing inverse quantization using quantization information accompanying the lossy compressed image data”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify MAHAFFEY’s technique of ‘malware data collection and analysis on complete or portions of data’ for ‘applying lossy compression on a selected section of data converted for image’, as taught by MIYACHI. The motivation is - Lossy compression reduces an image file size by permanently removing less critical information, particularly redundant data. Lossy compression can significantly reduce file size, but it can also reduce image quality to the point of distortion, especially if the image is overly compressed.

Regarding Claim 11, MAHAFFEY anticipates all the features of claim 9, however, does not explicitly disclose
wherein converting the first portion to an image comprises zero-padding the first portion to a square.
In an analogous reference MAHAFFEY discloses
wherein converting the first portion to an image comprises zero-padding the first portion to a square {[0196],” the resolution of the block is not limited thereto, and the image edges can be processed through methods aside from mirroring, such as zero-padding”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify MAHAFFEY’s technique of ‘malware data collection and analysis on complete or portions of data’ for ‘applying zero-padding to fill pixels surrounding the section image in the larger square shaped analysis frames’, as taught by MAHAFFEY. The motivation is - To work the kernel with processing in the image, padding is added to the outer frame of the image to allow for more space for the filter to cover in the image. Adding padding to an image processed by a video processing company allows for a more accurate analysis of images.

Claims 17 & 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over MAHAFFEY; Kevin Patrick et al., Pub. No.: US 2016/0099963 A1 in view of KALAGI; Ameet et al., Pub. No.: US 2019/0327510 A1.

Regarding Claim 17, MAHAFFEY anticipates all the features of claim 14, however, does not explicitly disclose
wherein the instructions are further to download a second portion of the file and analyze the second portion of the file, wherein the analysis further comprises comparing the partially downloaded file with the second portion of the file.
In an analogous reference KALAGI discloses
wherein the instructions are further to download a second portion of the file and analyze the second portion of the file, wherein the analysis further comprises comparing the partially downloaded file with the second portion of the file {[0133], “This manifest file can subsequently be utilized to download content segments from one or more of the stream” … [0160], “Analyzing the quality of content allows for the subsequent mapping of segments of content based on a comparison of the segments against a target quality level”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify MAHAFFEY’s technique of ‘malware data collection and analysis on complete or portions of data’ to ‘compare different segments of downloaded segments’ as taught by KALAGI. The motivation is – preventing errors and increasing quality.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 18, MAHAFFEY and KALAGI discloses all the features of claim 17, and the combination further discloses
wherein the instructions are further to download a third portion of the file and analyze the third portion, wherein the analysis further comprises comparing the partially downloaded file with the second portion of the file and the third portion of the file {[0133], “This manifest file can subsequently be utilized to download content segments from one or more of the stream” … [0160], “Analyzing the quality of content allows for the subsequent mapping of segments of content based on a comparison of the segments against a target quality level”}.

Conclusion
Following prior art has been considered but is not applied:
LEWIS; Justin et al. (US 2019/0028413 A1) – “A user engagement state threshold may refer to a predefined level of user interaction with a content item (e.g., watching at least 10 percent of the content item, accessing an installed application within a predefined time period, interacting with a connection invitation request, etc.) and “the network connection condition threshold is an available bandwidth threshold, a connection speed threshold, or a download threshold”.
YEUNG; Minerva M. et al. (US 7,111,167 B1) - “Such data is preserved for subsequent piracy protection even in the face of common format conversations and signal operations which may distort the content data--like lossy compression (e.g., MP3, JPEG, MPEG, etc.), Digital-Analog (D/A, A/D) conversions”.
GIETZEN; Kimberly Jean et al. (US 2022/0245801 A1) – “Deep learning-based root cause analysis of process cycle images”: [0065], “The system can apply zero-padding to fill pixels surrounding the section image in the larger square shaped analysis frames”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491